Title: To Thomas Jefferson from Anna Young, 21 January 1802
From: Young, Anna
To: Jefferson, Thomas


          
            Respected Sir
            Norwich Jany 21st 1802
          
          This Comes With my Greatest respects To You and To request A Favor of You for thus Intruding on You My Necessity must plead for me and be my Excuse I have Tryed Every method that I could In my reduced Situation or I Should not now presumed To ask your advice I have adviced The best of men and they all tell me that it is right I Should have What I have been Trying for—Which is Seven Years half pay Which By A Voluntary act of Congress, Was Given to the Widows or Orphan Children of Officers or Soldiers that died In Service My Father Col John Durkee Engaged In the Late American War with Great Britain and Served till his Death which was a Short time before the peace took place, Lost his right hand in Monmouth Action remained a Cripple till Death—his Widow, my mother after his Death Employed Capt. Benjn Durkee to go on to Congress and Settle his Continental accounts which Done he Petitioned the Assembly of the State of Connecticut as Every State payed there own Officers and Got a Grant but before The Notes Were Issued there Came an Order from John Pierce pay Master Genl. to have it Stopped till he Could have a Matter Rectified as he Said the Said Benjn Durkee had got Some final Settlement Certificates from him by Fraud My Mother Died about that Time and I being In Trouble did not att that time know what the Mistake was And about The Same time I Lost my Husband and Left With three small Children To Support by my Industry as the property my Husband Left me was Chiefly In Continental money and I Trusting that I would be made good Keep it to the amount of 6000 Dollars till it was good for Nothing My Father Left No property but Died in full belief that his family Would be benefited by the half pay that failing I was reduced To great Poverty and Still remain So I then had three Brothers they Went to Sea two of them Were Lost the Other Has not been here this Sixteen Years and I know not Whether he be living or not—I after a While Thought I would try to Inform myself, what was the reason of the paye being stopped I wrote to the Comptroller att Hartford and he wrote me as above by order of John Pierce as above I then Wrote To Govr Trumbull then A Member of Congress for his Advice and he wrote me Word To take out Administration and Send on a man With proper Documents and he thought I should recover It but In my Circumstances I Could not do that I had Some Offer if I Would give one half but my Heart recoiled att the Idea of giving away so much that My father Earned with his Life and I had the Idea and Still have that I ought to have without Expence I then wrote To Genl Washington asking his Advice and he Very politely Answered my Letter and said he should be Willing to advise me if he What method it Was best for me to pursue but as he had never turned his Attention To Business of that kind he did not but referred me to some member of Congress as they would be most likely to know what to advise To there being None but Mr Roger Griswould that I had any knowledge of I wrote To him for his advice and Inclosed General Washingtons to me In his and Desired the favor of him to advise me and To return the Inclosed but have never recieved neither after Waiting sometime and Congress had rose he returned home and I heard nothing from him I Applied To Genl Ebenr. Huntington and he very readily gave me his advice and accordingly I Administered on the Estate of my mother and Got Elisha Hyde Esqr To petition for me and it Was Continued three Sessions then A Comittee appointed and they Say that as the State of Connecticut and the United States have Adjusted their Accounts it must be Determined by Congress Esquire Hyde then told me that he believed he Could get Mr Griswould and Mr Goddard to Undertake it without a fee and Since Told me that he had mentioned it to them but Said that Mr Griswould spoke Very faint as most people of his Calling do Where there No Money in View Mr Goddard Was Willing To do What he Could for which I am much obliged To him but being no more acquainted With him than With you I have Ventured To ask advice of you trusting that you are Willing To assist the Injured and have justice Done to Every Individual I wish to know if there is no way that I can get it without Expence—It is Now Fifteen Years that I have been a Trying To get hold of it and, No one is more Necessitous than I am and if I was not I think it my Just Due My family I Venture To say has done as much to gain Independance as any one according to Their abilities My Father Was I believe if ever there was a true Republican friend To his Country he was one he served also In the old french War spent Life and property in the Late Contest of America I had att one time A Husband A Father two brothers in the Service since I have been Deprived of them all My Life Since the Commencment of the War has been almost one scene of Sorrow Disappointment and poverty—The Husband that I have now is a true republican but an old man and A good Deal Infirm and has brought a large family of Children had a Great Deal of sickness and we are both Too old to do much hard Work our Children are Willing to do what they can for us but are not in a Situation to Do much as Some are Married and families own other Apprentices my Son has four Years Yet to serve and my Daughters have Enough to Do to support themselves and I do not Like this reversing of Nature I had rather Grant Ten favors to a Child than to ask one and if I had my right It Would Enable me To for myself & husband and them too and I hope if in your power you will be kind Enough to Assist me in getting it they Can Certainly say yes or no and not keep me in Suspense any Longer I Cannot help repeating that I Cannot be Willing To give up half of it to any one I think I had rather the Public would have it but I want it myself as it is very Disagreable to me to think and God forbid it should be that after working through so Long as my husband and I have we should become objects of public Charity which I See no avoiding if our health should Decline My Husband knows nothing of my writing to you he would not be willing I write in this way but if he had money to do with No one would be readier to do any thing for another than he would for me but I Lay aside all pride of that kind as it is nothing Criminal to ask for what belongs to us if we know where to ask and I hope you will be able to Inform me and Pardon any thing amiss and impute It to the Weakness of an old Woman that has not much Education and what she has was given her Upwards of forty Years ago if you will be kind Enough to grant me the favor of Your advice I shall take it as a great favor and if a Heart overflowing with Gratitude for it is any Compensation you have a full reward In the mean Time I am with the Greatest respect
          Your most Obet Humble Servt.
          
            Anna Young
          
        